DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph,
because the claim limitation uses a generic placeholder that is coupled with functional language without
reciting sufficient structure to perform the recited function and the generic placeholder is not preceded
by a structural modifier.
“a fastening means” in claim 1, line 7, the generic placeholder “means” coupled with the functional language “fastening.”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C.
112, sixth paragraph, they are being interpreted to cover the corresponding structure described in
the specification as performing the claimed function, and equivalents thereof:
• “a fastening means” has provided structure on page 3, paragraph 0014 of the specification,
the fastening means comprises a side release buckle.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-
AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them
being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting
sufficient structure to perform the claimed function); or (2) present a sufficient showing that the
claim limitations recite sufficient structure to perform the claimed function so as to avoid them
being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation " the triglide" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The triglide is not introduced in any of the preceding claims, and correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Meise (WO 2007063354 A1) in view of Koch (WO 9955146 A1) and further in view of Ma (US 20070028856 A1).
Meise discloses a chew resistant, adjustable animal collar comprising: a) a tubular, elongate 
sheath (sleeve 5) having two opposing ends that are fluidly connected to one another by an internal cavity extending through the tubular, elongate sheath (see fig 4);  (b) a chew, resistant semi-rigid but flexible elongate insert (3, see figs 1 and 4) affixed to and completely positioned internally within the tubular, elongate sheath; (c) a first portion of a fastening means affixed to a first end of the two opposing ends of the tubular, elongate sheath (12, see fig 4) and (d) a second portion of the fastening means affixed to a second end tubular, elongate sheath in which the first and second portions of the fastening means are configured to securely engage one another while the chew resistant, adjustable animal collar is in use (24, see fig 4).
	Meise fails to disclose the sheath being fabric and the fastening means being a side release buckle as disclosed in the specification.
	Koch teaches a fabric sleeve (1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheath to be fabric as taught by Koch to increase comfort and wearability for the animal.  
	Ma teaches a fastening means (121 and 122, see figs 2 and 3, side release buckle as per 112f interpretation above).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fastening means of Meise with the side release buckle of Ma in order to provide an easier buckling experience for the user.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Meise (WO 2007063354 A1) in view of Koch (WO 9955146 A1) and Ma (US 20070028856 A1) as applied to claim 1 above and further in view of Kantor (US 20140096724 A1).
Regarding claim 2, the modified reference teaches the chew resistant, adjustable animal collar 
of claim 1 and Meise modified by Koch teach the tubular, elongate fabric sheath.
	The modified reference fails to teach further comprising a reflective material affixed to an outer surface of the tubular, elongate fabric sheath and spanning substantially an entire length along a longitudinal axis of the tubular, elongate fabric sheath.
	Kantor teaches further comprising a reflective material affixed to an outer surface of the tubular, elongate fabric and spanning substantially an entire length along a longitudinal axis of the tubular, elongate fabric  (13 and 19, see figs 2 and 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the reflective material of Kantor added to the sheath to provide increased visibility and therefore safety of the dog, particularly at night. 

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Meise (WO 2007063354 A1) in view of Koch (WO 9955146 A1), Ma (US 20070028856 A1) and Kantor (US 20140096724 A1) as applied to claim 2 above, and further in view of Finlan (GB 2509512 A).
Regarding claim 3, the modified reference teaches the chew resistant, adjustable animal collar 
of claim 2 and Meise further teaches wherein the chew, resistant semi-rigid but flexible elongate insert has two opposing ends (see figs 1 and 4). 
The modified reference fails to teach in which each opposing end is tapered in width to facilitate 
insertion within the tubular, elongate fabric sheath.
	Finlan teaches in which each opposing end is tapered in width (see fig 1) to facilitate insertion within the tubular, elongate fabric sheath.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ends of the insert to be tapered as taught by Finlan in order to increase ease of insertion into the sheath of the animal collar and provide a more user-friendly experience. 

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Meise (WO 2007063354 A1) in view of Koch (WO 9955146 A1), Ma (US 20070028856 A1), Kantor (US 20140096724 A1) and Finlan (GB 2509512 A) as applied to claim 3 above, and further in view of Schmid (US 6044802 A). 
Regarding claim 4, the modified reference teaches the chew resistant, adjustable animal collar 
of claim 3 and Meise modified by Koch teach the chew resistant semi-rigid but flexible elongate insert. 
	The modified reference fails to teach wherein the chew resistant semi-rigid but flexible elongate insert comprises a vinyl laminate material.
	Schmid teaches  a vinyl laminate material (vinyl cover 40). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the insert being vinyl as taught my Schmid to provide a strong material that is resistant to chewing and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Meise (WO 2007063354 A1) in view of Koch (WO 9955146 A1), Ma (US 20070028856 A1), Kantor (US 20140096724 A1), Finlan (GB 2509512 A) and Schmid (US 6044802 A), as applied to claim 4 above, and further in view of Pincus (US 20150173328 A1).
Regarding claim 5, the modified reference teaches the chew resistant, adjustable animal collar 
of claim 4. 
	The modified reference fails to teach wherein the vinyl laminate material ranges from 0.07 inches to 0.1 inches in thickness.
	Pincus teaches material ranging from 0.07 inches to 0.1 inches in thickness (0.1875-0.078125 inches, see para 0034).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the thickness range taught by Pincus to ensure the collar is thick enough to protect against chewing, yet thin enough that it retains its flexibility, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim(s) 6 -16 are rejected under 35 U.S.C. 103 as being unpatentable over Meise (WO 2007063354 A1) in view of Koch (WO 9955146 A1), Ma (US 20070028856 A1), Kantor (US 20140096724 A1), Finlan (GB 2509512 A), Schmid (US 6044802 A), and Pincus (US 20150173328 A1) as applied to claim 5 above, and further in view of Kersey (US 20200107522 A1). 
Regarding claim 6, the modified reference teaches the chew resistant, adjustable animal collar 
of claim 5. 
	The modified reference fails to teach further comprising a first metal wire affixed to a first peripheral edge of and spanning substantially an entire length of a longitudinal axis of the vinyl laminate material.
	Kersey teaches further comprising a first metal wire affixed to a first peripheral edge of and spanning substantially an entire length of a longitudinal axis of the material (see fig 1D and para 0044). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the metal wire of Kersey to increase the collar’s resistance to chewing and further increase its strength and therefore longevity. 

Regarding claim 7, the modified reference teaches the chew resistant, adjustable animal collar 
of claim 6, and Kersey further teaches further comprising a second metal wire affixed to a second peripheral edge of the vinyl laminate material (vinyl material taught by Schmid, see vinyl cover 40), on an opposing side of the vinyl laminate material relative to the first peripheral edge of the vinyl laminate material, second metal wire spanning substantially the entire length of the longitudinal axis (see fig 1D and para 0044).  of the vinyl laminate material (vinyl material taught by Schmid, see vinyl cover 40). 

Regarding claim 8, the modified reference teaches the chew resistant, adjustable animal collar 
of claim 7, and the modified reference discloses the claimed invention except for the metal wire comprising a galvanized vinyl coated steel wire. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the wire being galvanized vinyl coated steel to protect against chewing damage and ensure no harmful chemicals are consumed by the animal if chewing does occur, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

	Regarding claim 9, the modified reference teaches the chew resistant, adjustable animal collar 
of claim 8, and the modified reference discloses the claimed invention except for the wire diameter ranging from 1/8 inch to 1/18 inch. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steel wire to have a diameter between 1/8 inch and 1/18 inch to provide a wire that is thick enough to increase the chew resistance of the collar without adding unnecessary bulk to the collar and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	Regarding claim 10, the modified reference teaches the chew resistant, adjustable animal collar 
of claim 8, and the modified reference discloses the claimed invention except for the wire diameter being 1/16 inch. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steel wire to have a diameter of 1/16 inch to provide a wire that is thick enough to increase the chew resistance of the collar without adding unnecessary bulk to the collar and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 11, the modified reference teaches the chew resistant, adjustable animal collar of claim 9.
The modified reference fails to teach wherein the fastening means comprises a side release buckle.	
Ma teaches wherein the fastening means comprises a side release buckle (121 and 122, see figs 2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the side release buckle of Ma to provide an easier buckling experience for the user. 

Regarding claim 12, the modified reference teaches the chew resistant, adjustable animal collar of claim 11 and Ma further teaches wherein the side release buckle comprises: (i) a body as the first portion of the fastening means (122); and  (ii) resiliently deformable locking pins as the second portion of the fastening means that are securely received within the body when the body and resiliently deformable locking pins are advanced towards one another and the resiliently deformable locking pins are received within the body (121, see figs 3 and 4), the resiliently deformable locking pins configured to be released from the body when the locking pins are biased towards one another and the body and resiliently deformable locking pins are moved in opposite directions away from one another (see figs 3 and 4).

Regarding claim 13, the modified reference teaches the modified reference teaches the chew resistant, adjustable animal collar of claim 12.
The modified reference fails to teach further comprising a loop affixed along a length of the chew resistant, adjustable animal collar and internal relative to the fastening means, the loop configured for leash attachment thereto.
Ma teaches further comprising a loop affixed along a length of the chew resistant, adjustable animal collar and internal relative to the fastening means, the loop configured for leash attachment thereto (13, see fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with a loop for leash attachment as taught by Ma in order to provide an easily accessible attachment point and to allow for use with a leash. 

Regarding claim 14, the modified reference teaches the modified reference teaches the chew resistant, adjustable animal collar of claim 13.
The modified reference fails to teach wherein the loop is a D ring.
Kersey teaches wherein the loop is a D ring (145b, see fig 1D). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the loop being a D ring in order to allow for easy attachment and movability of the leash clip once attached to ensure the dog has freedom to move. 

Regarding claim 15, the modified reference teaches the modified reference teaches the chew resistant, adjustable animal collar of claim 14.
The modified reference fails to teach wherein the triglide is configured to adjust overall length of the chew resistant, adjustable animal collar.
	Ma teaches wherein the triglide (11, see figs 3 and 4) is configured to adjust overall length of the chew resistant, adjustable animal collar.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with a triglide to ensure the collar is adjustable for different sized animals. 

Regarding claim 16, the modified reference teaches the modified reference teaches the chew resistant, adjustable animal collar of claim 15, and Meise further teaches wherein the chew resistant, adjustable animal collar is a dog collar (see fig 4 and pages 4-5, lines 32-33 and 1-15). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The art noted in the References Cited document are relevant as they pertain to similar collar systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 8 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619